

LOAN AGREEMENT
(English Translation of Original Contract in Chinese)


This Agreement is entered into by the following:


Party A: Zhou Diping


Party B: PerfectEnergy (Shanghai) Company Limited


The parties hereto freely enter into this Agreement regarding loan by Party A to
Party B, and agree as follows:



1.      
To alleviate Party B’s cash flow pressure relating to its manufacturing
operation, Party A agrees to loan Party B the sum of RMB 200,000.




2.      
Party B agrees to borrow from Party A the sum of money described above, and
further agrees to pay Party A interest at the rate of 7.2% per annum.




3.      
Party A shall transfer the entire sum in one payment into Party B’s account, and
the parties jointly agree that interest will begin to accrue on 2/25/2006.




4.      
Term of the Loan: From 2/25/2006 to 2/24/2007. At the end of the Term, Party B
shall repay the entire loan in one payment.




5.      
Payment of Interest: Party B shall make interest payment once per quarter.




6.      
Any issues not addressed by this Agreement shall be resolved by the parties
amicably.




7.      
This Agreement shall be in 2 copies, 1 copy to each party, and shall take effect
upon the parties’ signatures and stamp.

 


Party A: Zhou Diping
Party B: PerfectEnergy (Shanghai) Co.
       
Signature:
Signature:
       
Stamp:
Stamp:
       
Date:
 

 